Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
A search of petitioner’s prison cell recovered documents containing the names of numerous inmates with detailed personal information, including nicknames associated with members of a particular unauthorized gang. As a result, petitioner was charged in a misbehavior report with violating the prison disciplinary rule prohibiting possession of unauthorized organizational material. At the conclusion of the ensuing tier III disciplinary hearing, petitioner was found guilty as charged. That determination was affirmed upon administrative review, prompting petitioner to commence this CPLR article 78 proceeding.
We confirm. The determination of guilt is supported by *1101substantial evidence consisting of the misbehavior report, hearing testimony and confidential information considered by the Hearing Officer in camera (see Matter of Tevault v Goord, 43 AD3d 1238, 1238-1239 [2007]; Matter of Baxter v Goord, 42 AD3d 798, 798 [2007]). Petitioner’s remaining contentions, including his claim that he did not have sufficient notice of the charge against him, have been examined and are rejected.
Cardona, P.J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.